Simmons, O. J.
There is no provision of law authorizing the service of a bill of exceptions before it is certified by the trial judge; and therefore it has been held that an acknowledgment of due and legal service of a paper purporting to be a bill of exceptions, followed by a waiver of all other and further service thereof, entered thereon before the same is certified by the trial judge, does not amount to a service of the same paper after it has been so certified. Tison v. Forrester, 50 Ga. 87; Shealy v. McClung & Dykes, Ibid. 485; Bush v. Keaton, 65 Ga. 296.

Writ of error dismissed.


All the Justices concurring.